J-S67038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

RAFAEL L. PERALTA

                            Appellant                  No. 3020 EDA 2015


          Appeal from the Judgment of Sentence September 4, 2015
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0013157-2014


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED SEPTEMBER 20, 2016

       This is an appeal from the judgment of sentence entered in the Court

of Common Pleas of Philadelphia County following Appellant’s conviction at a

bench trial on a single count of arson, failure to prevent a catastrophe,

risking a catastrophe, criminal mischief, and possessing an instrument of

crime, as well as two counts of conspiracy (one to commit arson and one to

commit aggravated assault), aggravated assault, simple assault, and

reckless endangerment.1         On appeal, Appellant presents sufficiency of the

evidence claims. After a careful review, we vacate Appellant’s sentence for


____________________________________________


1
  18 Pa.C.S.A. §§ 3301, 3303, 3302, 3304, 907, 903, 2702, 2701, and
2705, respectively.


*Former Justice specially assigned to the Superior Court.
J-S67038-16


conspiracy to commit aggravated assault but affirm the judgment of

sentence in all other respects.

      The relevant facts and procedural history are as follows:     Appellant

was arrested in connection with an incident occurring on October 20, 2014,

at 256 East Ontario Street in Philadelphia.   On May 21, 2015, and July 2,

2015, the trial court conducted a bifurcated bench trial, at which Appellant

was represented counsel.

      At trial, Harold Holland testified that, on October 19, 2014, he and his

friend, Alvia Jones, cleaned his brother’s house, located at 256 East Ontario

Street, in preparation for the arrival of new tenants. N.T., 5/21/15, at 13.

Since it was late, Mr. Holland and Ms. Jones decided to stay overnight in a

second-floor back bedroom. Id. at 13-14.

      Mr. Holland testified that, suddenly, at approximately 2:20 a.m. on

October 20, 2014, he was awakened when a bottle, which contained a

flaming rag and a combustible, was thrown through the closed side window.

Id. at 14-15.   Mr. Holland indicated the bottle broke the window’s glass,

landed about a foot from where he was sleeping, and began a fire in the

bedroom.    Id. at 15-16.    As the fire began to spread, the house’s fire

detectors went off, and Mr. Holland tried to control the flame by covering it

with a blanket. Id. at 16. Mr. Holland indicated the fire department arrived

at the residence within ten minutes of the fire detectors going off, the




                                    -2-
J-S67038-16


firefighters entered by breaking down the front door, and they completely

extinguished the flames. Id. at 16-17.

      Mr. Holland testified that, as a result of the bottle being thrown into

the house, in addition to the window and front door being damaged, the

carpet in the bedroom and the walls of the bedroom were burnt. Id. at 18-

19.

      On cross-examination, Mr. Holland indicated that he was not burned or

physically injured as a result of the incident; however, he was “shaken up.”

Id. at 25. When asked whether he knew Appellant, Mr. Holland agreed that

he had never seen him prior to the criminal proceedings. Id. at 26.

      Ms. Jones confirmed that she and Mr. Holland were in the bedroom at

issue when a bottle containing a combustible “cocktail” was thrown through

the bedroom window at approximately 2:20 a.m. Id. at 31-32. The glass

bottle was flaming, and it caught the bedroom rug and wall on fire. Id. at

33. Ms. Jones indicated that, when she looked out the window, she saw that

the police were already at the house.     Id.   She noted that she was not

injured by the fire. Id.

      On cross-examination, Ms. Jones clarified that, prior to the bottle

being thrown into the bedroom, Mr. Holland was asleep but she was awake.

Id. at 35. She had been watching television in the bedroom and turned it

off just minutes before the bottle was thrown through the window. Id. She




                                    -3-
J-S67038-16


confirmed that she did not know Appellant and had not seen him prior to

trial. Id. at 36.

      Oliver Nelson testified that he owns the property at issue, and on

October 19, 2014, he was at the house with his brother, Mr. Holland, and his

friend, Ms. Jones, who were cleaning the house for him. N.T., 7/2/15, at 6-

8.   He indicated that he gave them permission to stay overnight at the

residence. Id. at 7.

      Mr. Nelson indicated that, during the early morning hours of October

20, 2014, he received a telephone call from the fire department indicating

“something had happened” and he needed to get to the house immediately.

Id. Upon arrival at the residence, Mr. Nelson noticed that, unlike the night

before, the bedroom was filled with smoke, a rug was burnt, a bedroom wall

was scorched, a window was broken, and the front door had been broken

down. Id. at 9.

      Mr. Nelson testified that, although he had insurance coverage on the

house, the proceeds did not cover the full cost of the necessary repairs. Id.

at 11. He indicated he did not know Appellant and had no reason to know

why he would throw a flaming bottle into his house. Id.

      Police Officer William Branish testified that, on the night in question,

he was in uniform but in an unmarked police vehicle.       Id. at 15-16.   He

indicated that he had just picked up the unmarked police vehicle and was on

his way back to his police district when the following occurred:


                                     -4-
J-S67038-16


           As I was sitting [at a red traffic] light, I observed two
     males in dark clothing toss what looked to be fire balls at a
     house, about, approximately, maybe three or four of them. So
     I’m sitting there watching in disbelief. I was just watching this,
     and I observed through my rear-view mirror a marked police car
     coming up behind me.
            At that time the light changed [to] green. I went through
     the light. The police car behind me followed me at that time. I
     got down about mid-block. As I went through the light, both
     males—I assume they seen [sic] [the] police car behind me
     followed me; not necessarily me, but the police car behind me.
            They start[ed] running down “B” Street towards the 26 th
     District. I guess that would be south, the way I was traveling. I
     sped up, and jump[ed] out of my car. When I jumped out of the
     car, I ran towards the males.        And one stopped, who is
     [Appellant], and the other one continued to run.
           I told [Appellant]—there was approximately, maybe 12
     feet between us. I told him to stop. I took out my Tazer [sic]
     and told him to stop and not to run anymore.
           At that time the other officer exited and came up behind
     me. Within that time, [Appellant] ran northbound on “B” Street.
     He ran back up. I told the other officer, I’m going to start
     chasing him. He said, Yes. So I ran back to my unmarked car.
           At that time I observed [Appellant] running up “B” Street
     and make a left on Ontario Street where I had initially seen him
     at the corner. I got in the car, and on that same block, there is
     the next light. I hit that light. It was red.
            At that time I observed a gray Audi traveling at a high rate
     of speed. It went through the light—well, it was already a green
     light. It went through. And out of curiosity, I said, I’m going to
     follow the car.
           So I made a right there. At the following street—I’m not
     sure of the street, what it was—that car made a right. I followed
     the car. The car made a right. I made a right. It stopped mid-
     block, and that’s when I seen [sic] [Appellant]. The passenger
     door opened. He jumped in the car, and then he proceeded to
     drive away.

Id. at 16-17.



                                    -5-
J-S67038-16


      Officer Branish testified that he followed the car and radioed

information as to his location. Id. at 18. Within five or six blocks, the car

stopped as marked police cruisers approached up the street.       Id.   Officer

Branish approached the vehicle and discovered a female driver with

Appellant sitting in the passenger side.      Id.    Officer Branish arrested

Appellant, who was cooperative but sweating profusely. Id. at 18-19.

      Officer Branish clarified that, when he was originally stopped at the red

light, he observed two individuals; both of whom were throwing flaming

bottles.   Id. at 43.   He specifically testified he saw Appellant throwing a

bottle. Id.

      Police Officer Adam Viola testified that he was on duty, in uniform, and

driving a marked police car at the time in question. Id. at 46. He testified

that he observed the following:

            Your Honor, around approximately 2:20 a.m., I was
      driving southbound on “B” Street. I observed two black males
      throwing objects that were on fire at the residence, 256 East
      Ontario.
            As I approached the location, the gentlemen, they looked
      at me, saw the police car, obviously, and stood there for
      approximately 30 seconds, and then fled on foot running
      southbound on “B” Street.
            He was accompanied by another male, an unidentified
      male.

Id. at 46-47.

      Officer Viola reiterated that:

      I observed [Appellant] and the other male throwing two or three
      items that were on fire. As I approached them, they kind of got
      shocked. So they stood there for about 30 seconds. Like I said,

                                       -6-
J-S67038-16


      as I got closer to them, [Appellant] was about five or six feet
      from me. At that point he took off running southbound on “B.”

Id. at 48.

      Officer Viola indicated that he then saw Appellant run westbound on

Ontario Street. Id. at 49. Officer Viola, who was chasing Appellant in his

car, lost sight of Appellant; however, after “maybe a minute, Officer Branish

had made a car stop on 3500 2nd Street.” Id. Officer Viola observed that

Appellant was in the stopped car, and he told Officer Branish “that was

indeed the male that I did see throwing the objects that were on fire at the

house.” Id. at 49-50.

      When asked specifically how many flaming objects he had observed

Appellant throw at the house, Officer Viola responded “[a]pproximately two

to three.”    Id. at 50.      Additionally, Officer Viola indicated that, when

Appellant was stopped by Officer Branish, he was sweating profusely and

“[h]is chest was pumping pretty quick.” Id. Officer Viola admitted that the

second male who had been seen throwing flaming objects at the house was

never apprehended. Id.

      On cross-examination, Officer Viola noted that the two men, who he

observed throwing flaming items at the house, were standing in a vacant lot,

which was located next to the house. Id. at 57.

      Police Officer Christopher Thompson testified that he was on duty,

and, after receiving radio information, he responded to the subject house.

He indicated the following:

                                      -7-
J-S67038-16


               When I arrived at the location, there was a fire spread to
        the outside of the ground level. The grass was on fire. Also, I
        seen [sic] a female complainant from the second-story window
        yelling for help. There was smoke coming out of the window.
        And I could also see an orange, amber lighting as if there was
        fire in that room.

Id. at 59. Officer Thompson testified that he did not observe any civilians or

police outside of the house when he arrived. Id.

        Lieutenant Burton,2 a fire marshal, testified that he observed the

bedroom and everything was consistent with a firebomb being thrown in

through the window. Id. at 68. He opined that one firebomb was thrown

into the residence while others were found outside of the property. Id.

        Lieutenant George Werez, an assistant fire marshal who is an expert in

the use of dog detection for accelerants, testified that he transported the

trained fire dog to the scene and, on the second floor rear bedroom, the dog

alerted to the presence of an accelerant. Id. at 70-80.

        At the conclusion of all testimony, the parties stipulated that the

samples gathered from the crime scene, including floor samples from the

bedroom, testified positive for gasoline. Id. at 83.

        The trial court convicted Appellant of the offenses indicated supra, and

on September 4, 2015, the trial court sentenced Appellant to concurrent

sentences of six years to twelve years in prison for arson, conspiracy to

____________________________________________


2
    The record does not contain the lieutenant’s given name.




                                           -8-
J-S67038-16


commit arson, and both aggravated assault convictions; a concurrent five

years to ten years in prison for conspiracy to commit aggravated assault; a

concurrent three years to seven years in prison for risking a catastrophe;

and no further penalty was imposed for the remaining convictions.           Thus,

Appellant was sentenced to an aggregate of six years to twelve years in

prison.   This timely appeal followed, and all Pa.R.A.P. 1925 requirements

have been met.

      Appellant presents sufficiency of the evidence claims. Our standard for

reviewing challenges to the sufficiency of the evidence is well settled.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Caban, 60 A.3d 120, 132–33 (Pa.Super. 2012)

(quotation omitted).




                                     -9-
J-S67038-16


        Appellant’s first claim is the evidence was insufficient to sustain his

conviction for conspiracy to commit aggravated assault since there is no

evidence that he “entered into an agreement with another person the object

of which was to cause or intend to cause serious bodily injury to another[.]” 3

Appellant’s Brief at 15. Appellant also claims the evidence was insufficient to

sustain his convictions for aggravated assault as to Mr. Holland and Ms.

Jones, since there is no evidence Appellant acted with the specific intent to

cause serious bodily injury to the victims. In this regard, Appellant claims

there is no evidence that either he or his cohort knew or had reason to know

the house was occupied.

        18 Pa.C.S.A. § 903 provides the following:

        (a) Definition of conspiracy.—A person is guilty of conspiracy
        with another person or persons to commit a crime if with the
        intent of promoting or facilitating its commission he:
               (1) agrees with such other person or persons that they or
        one or more of them will engage in conduct which constitutes
        such crime or an attempt or solicitation to commit such crime; or
               (2) agrees to aid such other person or persons in the
        planning or commission of such crime or of an attempt or
        solicitation to commit such crime.

18 Pa.C.S.A. § 903.

        Our Supreme Court has indicated that:

        To sustain a criminal conspiracy conviction, the Commonwealth
        must establish a defendant entered into an agreement to commit
        or aid in an unlawful act with another person or persons, with a
        shared criminal intent, and an overt act was done in the
____________________________________________


3
    We have renumbered Appellant’s issues for the ease of discussion.



                                          - 10 -
J-S67038-16


      conspiracy's furtherance. 18 Pa.C.S.[A.] § 903. The overt act
      need not accomplish the crime-it need only be in furtherance
      thereof. In fact, no crime at all need be accomplished for the
      conspiracy to be committed.

Commonwealth v. Weimer, 602 Pa. 33, 38–39, 977 A.2d 1103, 1105–06

(2009) (footnote and citation omitted).

      In most cases of conspiracy, it is difficult to prove an explicit or formal

agreement; hence, the agreement is generally established via circumstantial

evidence, such as by “‘the relations, conduct, or circumstances of the parties

or overt acts on the part of co-conspirators.’” Commonwealth v. Sanchez,

623 Pa. 253, 303, 82 A.3d 943, 973 (2013) (quotation omitted).           Once a

conspiracy is established, the actions of each co-conspirator may be imputed

to the other conspirators.     In this regard, “[t]he law in Pennsylvania is

settled that each conspirator is criminally responsible for the actions of his

co-conspirator, provided that the actions are accomplished in furtherance of

the common design.” Commonwealth v. Baskerville, 681 A.2d 195, 201

(Pa.Super. 1996).

      Moreover, as this Court has noted “[c]onspiracy to commit a crime and

the underlying crime itself are two entirely separate offenses with separate

elements required for each.”     Commonwealth v. Thomas, 65 A.3d 939,

943 (Pa.Super. 2013) (quotation marks and quotation omitted).

      With regard to aggravated assault, Appellant was convicted of two

counts under 18 Pa.C.S.A. § 2702(a)(1), which provides the following:




                                     - 11 -
J-S67038-16


      (a) Offense defined.--A person is guilty of aggravated assault
      if he:
             (1) attempts to cause serious bodily injury to another, or
      causes such injury intentionally, knowingly or recklessly under
      circumstances manifesting extreme indifference to the value of
      human life[.]

18 Pa.C.S.A. § 2702(a)(1).

      Serious bodily injury is defined as “bodily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S.A. § 2301. Where, as in the case sub judice, the victims

do not suffer serious bodily injury:

      the charge of aggravated assault can be supported only if the
      evidence supports a finding of an attempt to cause such injury.
      A person commits an attempt when, with intent to commit a
      specific crime, he does any act which constitutes a substantial
      step toward the commission of that crime. An attempt under
      Subsection 2702(a)(1) requires some act, albeit not one causing
      serious bodily injury, accompanied by an intent to inflict serious
      bodily injury.

Commonwealth v. Martuscelli, 54 A.3d 940, 948 (Pa.Super. 2012)

(quotations and quotation marks omitted).

      The Crimes Code defines the mens rea of “intent” as follows:

      A person acts intentionally with respect to a material element of
      an offense when:
            (i) if the element involves the nature of his conduct or a
      result thereof, it is his conscious object to engage in conduct of
      that nature or to cause such a result; and
            (ii) if the element involves the attendant circumstances, he
      is aware of the existence of such circumstances or he believes or
      hopes that they exist.

18 Pa.C.S.A. § 302(b)(1).

                                       - 12 -
J-S67038-16


      In the case sub judice, in rejecting Appellant’s specific sufficiency of

the evidence claims as to conspiracy to commit aggravated assault, the trial

court cogently indicated the following:

            Instantly, the Commonwealth presented sufficient evidence
      to establish that Appellant committed the crime of Conspiracy to
      Commit Aggravated Assault insofar as it showed that he,
      together with another person, lobbed firebombs into a residential
      structure occupied by two individuals. Upon seeing a police car,
      both men simultaneously fled. Their concerted actions during
      and after the incident are sufficient to find Appellant guilty of
      conspiracy to commit Aggravated Assault as it establishes that
      they were acting in conformity with a preconceived plan, the
      object of which was to firebomb the residence. Those actions
      establish intent and state of mind because the only room into
      which a firebomb was thrown was in the bedroom occupied by
      the two victims, one of whom was watching television at the
      time, the light of which illuminated the room. This fact alone
      strongly suggests that the two perpetrators were aware the
      room they targeted was occupied and that they together
      conspired to harm whoever might be inside.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed 3/10/16, at 9-10.

      We agree with the trial court in this regard. Specifically, we conclude

that, viewing the evidence in the light most favorable to the Commonwealth,

as   verdict   winner,   the   evidence   supports   Appellant’s   conviction   for

conspiracy to commit aggravated assault.        Thomas, 65 A.3d at 945 (“In

order to sustain a conviction of criminal conspiracy to commit aggravated

assault, the Commonwealth need only establish intent to commit or aid in

the commission of aggravated assault, an agreement with a co-conspirator,

and an overt act in furtherance of the conspiracy.”) (citation omitted)).




                                      - 13 -
J-S67038-16


      Additionally, in rejecting Appellant’s claim the evidence does not

sufficiently support the trial court’s determination that Appellant and his co-

conspirator completed the commission of two counts of aggravated assault,

the trial court cogently indicated the following:

            Th[e] evidence was also sufficient to support the two
      Aggravated Assault convictions because the act of throwing a
      firebomb into the only occupied room in the residence
      establishes that the act was committed with the requisite intent.
      In Commonwealth v. Rosado, 684 A.2d 605, 607 (Pa.Super.
      1996), Rosado, who was convicted of two counts of aggravated
      assault, argued on appeal that the evidence was insufficient to
      sustain his conviction because the victims did not suffer serious
      bodily injury and the prosecution did not prove that he acted
      with the intent to cause such injury. Rosado fired multiple shots
      through the second-floor bedroom windows of a residence. At
      the time, a husband and wife were asleep with the lights on in
      the bedroom into which the shots were fired and they awoke to
      the sound of shattering glass and plaster falling on them from
      the ceiling above. Although they were uninjured, there were
      bullet holes on both sides of the bedroom windows and on the
      walls and ceiling of the bedroom. Id. at 606-07. The Superior
      Court held that the above-referenced evidence was sufficient to
      support the fact-finder’s conclusion that Rosado’s act of
      repeatedly discharging his semi-automatic weapon into the
      lighted second-story windows of the victims’ bedroom, which had
      a light on, instead of other windows of the property
      demonstrated that Rosado had a specific intent to inflict serious
      bodily injury upon the occupants of the room. Id. at 609-10.
            As in Rosado, [in this case] Appellant and his [cohort]
      threw a firebomb into the only occupied room of the property
      thereby manifesting the requisite intent to cause harm to
      whomever might be inside it. Based on this evidence, this Court
      properly concluded that the act of throwing a firebomb into [the]
      residence establishes the specific intent to inflict serious bodily
      injury.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed 3/10/16, at 10.




                                     - 14 -
J-S67038-16


       We agree with the trial court’s reasoning in this regard, and viewing

the evidence in the light most favorable to the Commonwealth, conclude the

evidence was sufficient to sustain Appellant’s convictions for aggravated

assault.4

       This does not end our inquiry, however, as Appellant next claims the

evidence was insufficient to convict him on two counts of conspiracy (one to

commit arson and one to commit aggravated assault).           Specifically, he

alleges there was but one conspiracy in this case, and the evidence does not

support a finding of two separate conspiracies.     Thus, he contends that,

under 18 Pa.C.S.A. § 903(c), he could be sentenced on only one criminal

conspiracy.5

       Section 903(c) provides:


____________________________________________


4
    We note the Commonwealth’s theory for the aggravated assault
convictions was based, at least in part, on conspiratorial liability. However,
inasmuch as Officers Branish and Viola both testified that they personally
observed Appellant throwing firebombs at the bedroom window of the
occupied house, we conclude that, even absent a conspiratorial agreement
or evidence that Appellant’s firebomb was the one which successfully
entered the bedroom window, the evidence sufficiently supports Appellant’s
convictions for aggravated assault. Simply put, Appellant’s throwing of
firebombs at the window of an occupied bedroom during the early morning
hours is sufficient to establish an attempt to cause serious bodily injury to
the occupants. See 18 Pa.C.S.A. § 2702(a)(1).
5
  Our Supreme Court has held that an appellant’s challenge to the imposition
of separate sentences for multiple counts of conspiracy is properly presented
as a challenge to the sufficiency of the evidence. See Commonwealth v.
Andrews, 564 Pa. 321, 768 A.2d 309 (2001).



                                          - 15 -
J-S67038-16


      (c) Conspiracy with multiple criminal objectives.--If a
      person conspires to commit a number of crimes, he is guilty of
      only one conspiracy so long as such multiple crimes are the
      object of the same agreement or continuous conspiratorial
      relationship.

18 Pa.C.S.A. § 903(c).

            In determining whether a single conspiracy or multiple
      conspiracies have been established, we must consider several
      relevant factors:
            The factors most commonly considered in a totality
            of the circumstances analysis of the single vs.
            multiple conspiracies issue. . . are: the number of
            overt acts in common; the overlap of personnel; the
            time period during which the alleged acts took place;
            the similarity in methods of operation; the locations
            in which the alleged acts took place; the extent to
            which the purported conspiracies share a common
            objective; and, the degree to which interdependence
            is needed for the overall operation to succeed.

Commonwealth        v.   Barnes,   871   A.2d   812,   819   (Pa.Super.   2005)

(quotation and citation omitted). See Commonwealth v. Koehler, 558 Pa.

334, 737 A.2d 225 (1999). “Nonetheless, the essence of conspiracy remains

the agreement [between the parties] to work in concert for one or more

criminal purposes.” Koehler, 558 Pa. at 371, 737 A.2d at 245 (quotation

and quotation marks omitted).

      Applying the above to the facts of this case, we agree with Appellant

that the evidence was sufficient to establish a single criminal conspiracy

only. As the trial court indicated in its Rule 1925(a) opinion:

            Appellant was convicted of two counts of conspiracy: one
      for the assaults on [Mr.] Holland and [Ms.] Jones resulting from
      throwing a firebomb through the window of the room they
      occupied and a separate conspiracy for arson arising out of

                                     - 16 -
J-S67038-16


     throwing firebombs into the residence.        Clearly, the acts
     committed in furtherance of those conspiracies were exactly the
     same as they shared the same location [and] time[.] Therefore,
     it is suggested that Appellant’s claim be found meritorious and
     that the judgment of sentence imposed on one of the conspiracy
     charges be arrested.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed 3/10/16, at 7 (citations and

footnote omitted).

     Applying the relevant factors to the facts of this case, we conclude that

the conduct of Appellant and his cohort was not two separate conspiracies,

but was instead the the object of the same agreement or continuous

conspiratorial relationship. 18 Pa.C.S.A. § 903(c). The agreement among

the participants in this case to throw flaming gasoline-containing bottles at

the house located at 256 East Ontario Street encompassed both their plan to

commit arson and their plan to commit aggravated assault. The same overt

acts and methods were done to accomplish both results (throwing of the

flaming gasoline-containing bottles into and at the residence); the same

actors took part (Appellant and the unidentified male), the acts occurred

simultaneously at the same location, and the same objective was pursued.

We find that these facts constitute the very circumstances envisioned by

Section 903(c).

     Although Appellant and his co-conspirator conspired to commit both

arson and aggravated assault by throwing the flaming objects in the

bedroom window of the residence, these multiple crimes were the object of

the same agreement or continuous conspiratorial relationship. 18 Pa.C.S.A.

                                   - 17 -
J-S67038-16


§ 903(c); Commonwealth v. Savage, 566 A.2d 272, 276 (Pa.Super. 1989)

(“Thus, when on a single occasion there is a single agreement to commit two

crimes, e.g. murder and arson, a single conspiracy exists.”) (citation

omitted)); Commonwealth v. Woods, 710 A.2d 626, 632 n.2 (Pa.Super.

1998) (“Whether or not there is a single conspiracy or multiple conspiracies

is not dependent upon the number of crimes committed.”) (citation

omitted)).    We conclude, therefore, that Appellant cannot be punished

separately    for   each    conspiracy;   multiple   sentences   under   these

circumstances are explicitly precluded by statute. 18 Pa.C.S.A. § 903(c);

Commonwealth v. Davis, 704 A.2d 650, 654-55 (Pa.Super. 1997).

      Having so concluded, this Court may affirm, modify, vacate, set aside

or reverse any order brought before it and may remand the matter. 42

Pa.C.S.A. § 706. “If our disposition upsets the overall sentencing scheme of

the trial court, we must remand so that the court can restructure its

sentence plan.” Commonwealth v. Thur, 906 A.2d 552, 569 (Pa.Super.

2006) (citation omitted). “By contrast, if our decision does not alter the

overall scheme, there is no need for a remand.” Id. Here, we conclude that

we may modify the trial court’s sentence and it is unnecessary to remand for

the trial court to do so.

      In our decision to modify the sentence imposed, we note that

Appellant’s conviction for conspiracy to commit arson was graded as a first-

degree felony (F1), and the trial court imposed a sentence of six years to


                                     - 18 -
J-S67038-16


twelve years in prison.         Appellant’s conviction for conspiracy to commit

aggravated assault was graded as a felony of the second-degree (F2), and

the trial court imposed a sentence of five years to ten years in prison. Since

the conspiracy to commit arson conviction was graded as a more serious

offense, we vacate the sentence imposed on the charge of conspiracy to

commit aggravated assault.            See 18 Pa.C.S.A. § 905(a) (wherein the

legislature has indicated that a conspiracy with multiple objects is to be

graded the same and degree as the most serious offense which is the

object).

       In so doing, we note that we have not upset the trial court’s

sentencing scheme. Thur, supra. The trial court imposed concurrent

sentences for Appellant’s two conspiracy convictions, thus it is unnecessary

for us to remand this matter for resentencing.6

       For all of the foregoing reason, we affirm Appellant’s convictions but

vacate his separate sentence for conspiracy to commit aggravated assault.

His judgment of sentence is affirmed in all other respects.

       Judgment of Sentence for Conspiracy to Commit Aggravated Assault

Vacated; Judgment of Sentence Affirmed in all other Respects.
____________________________________________


6
  We note that, in its Rule 1925(a) opinion, the trial court acknowledges its
concurrent sentencing scheme and suggests that, assuming we agree
Appellant should have been sentenced on a single charge of conspiracy, “no
remand for resentencing is required[.]” Trial Court Pa.R.A.P. 1925(a)
Opinion, filed 3/10/16, at 7 n.3.




                                          - 19 -
J-S67038-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2016




                          - 20 -